Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

    DETAILED OFFICE ACTION
         This Office Action is in response to the papers filed on 08 September 2022.

APPLICANT’S ELECTION
Applicants’ election without traverse of Group I (Claims 1-7; drawn to a cancer stem cell) in the reply filed on 08 September 2022 is acknowledged. In response to the Examiner’s species election requirement, Applicant elects breast cancer cell as a type of cancer cell (claim 2).
Claims 3 and 8-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.

CLAIMS UNDER EXAMINATION
 Claims 1-14 are pending. Claims 1-2, 4-7 have been examined on their merits.

    PRIORITY
The Applicant claims priority to foreign document KR10-2017-0051545, filed on 21 April 2017. A certified translation has not been filed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 recites “the fusion is relatively predominant”. The term “relatively predominant” in claim 4 is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Appropriate correction is required.

Claim 6 recites “a glucose absorption rate is lower than in parent cells prior to induction”. There is a lack of antecedent basis for parent cells in the claims. The metes and bounds of a parent cell are unclear. It is unclear if parent cells refers to the cancer cells that are induced in claim 1, if the parent cells are a type of control cell line or if the claim is referring to something different. Appropriate correction is required.

Claim 7 recites the phrase “parent cells”. There is a lack of antecedent basis for parent cells in the claims. The metes and bounds of a parent cell are unclear. It is unclear if parent cells refers to the cancer cells that are induced in claim 1, if the parent cells are a type of control cell line or if the claim is referring to something different. Appropriate correction is required.

Claim 7 recites the cancer stem cell comprises “an ability to resist apoptosis in glucose-deficient environment is more competent than in parent cells prior to induction”. It is unclear what this means. It is unclear if the claim means the cancer stem cell comprises an ability to resist apoptosis in a glucose-deficient environment and is more competent than parent cells prior to induction, or if the claim means something different. Appropriate correction is required.

The phrase “more competent” recited in claim 7 is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-2 and 4-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more as evidenced by Yu et al. (Cancer Stem Cells. Int J Biochem Cell Biol. 2012 December; 44(12): 2144–2151), Kim et al. (Role of Mitochondria-Cytoskeleton Interactions in the Regulation of Mitochondrial Structure and Function in Cancer Stem Cells. Cells 2020, 9, 1691 pages 1-23) and Song et al. (Signaling pathways governing breast cancer stem cells behavior. Stem Cell Research & Therapy volume 12, Article number: 245, 2021).


Question 1: Are the claims directed to a process, machine manufacture or composition of matter?  Yes, claim 1 is directed to a composition of matter.

Question 2A: Are the claims directed to a product of nature, a law of nature, a natural phenomenon, or an abstract idea (judicially recognized exceptions)?  

Prong 1. Yes, claim 1 is directed to a nature-based product limitation. The limitation in the claims that sets forth a nature based product is: a cancer stem cell.

The closest naturally occurring counterpart is a naturally occurring cancer stem cell. As evidenced by Yu et al., Cancer Stem Cells (CSCs) are a small subpopulation of cells within tumors with capabilities of self-renewal, differentiation, and tumorigenicity when transplanted into an animal host (see Abstract). Examiner notes claim 1 recites cancer stem cells have a mitochondrial remodeling. Therefore naturally occurring cancer stem cells would be expected to have this characteristic. As evidenced by Kim et al., constant network-like remodeling establishes a mechanism for quality control of the mitochondrial population with important ramifications for the gain fitness of CSCs (page 5, second paragraph). Kim teaches numerous studies have revealed that hyper-activated oncogenic pathways act as potent signals to remodel the mitochondrial structure and metabolism (page 6, first paragraph). It is of note the instant specification does not disclose any difference between a cancer stem cell that is induced as claimed and a naturally occurring cancer stem cell. The Instant Specification discloses the cells produced by the claimed method have “the characteristics of stem cells” ([0006] [0087]). Absent evidence to the contrary, the claimed cancer stem cell is indistinguishable from a naturally occurring cancer stem cell (hence, a stem cell). When the claimed product is compared to its counterpart it does not have different structural characteristics. 

Prong Two: Does the claim recite additional elements that integrate the judicial exception into a practical application? No. The claims are directed to a product (i.e. a composition) and not a method of administration to a subject.

Question 2B: Do the claims recite any additional elements that amount to significantly more than the judicial exception?  
Are there any additional elements recited in the claim beyond the exception identified above?
Yes. Claim 1 recites the claimed cancer stem cells are induced after being cultured in a chronic glucose-deficient medium. Claim 2 recites the cancer cell is a breast cancer cell. Claim 4 recites the characteristics of the mitochondrial remodeling recited in claim 1. Claim 5 recites characteristics of the cancer stem relative to a biomarker. Claim 6 recites the characteristics of the mitochondrial remodeling recited in claim 1. Claim 7 recites the characteristics of the cancer stem cells recited in claim 1.

 (b) Do the additional elements, taken individually and as a combination result in significantly more?

No. Claim 1 is directed to a product (a cancer stem cell) and not a method of making a cancer stem cell. As written, claim 1 is interpreted to recite a product by process limitation. MPEP 2113 indicates that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  MPEP 2113 further indicates that  “The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).

The Instant Specification provides no indication that the cancer stem cell recited in claim 1 is distinguishable from a naturally occurring cancer stem cell.

Claim 2 recites the cancer cell is a breast cancer cell. Claim 2 is directed to the method of making the cancer stem cell of claim 1. As evidenced by Song et al., breast cancer stem cells (BCSCs) are a small population of breast cancer cells that play a critical role in the metastasis of breast cancer to other organs in the body (Abstract). Both breast cancer cells and breast cancer stem cells are naturally occurring. Therefore a breast cancer stem cell, which is derived from a breast cancer cell, is a judicial exception.

Claims 4-7 recite the characteristics of a cancer stem cell. As set forth above, the Instant Specification does not disclose a difference between the cancer stem cell recited in claim 1 and a naturally occurring stem cell. Therefore a naturally occurring stem cell would be expected to have the characteristics recited in claims 4-7.

Therefore, claims 1-2 and 4-7 are not eligible subject matter under 35 USC 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by a cancer stem cell as evidenced by Yu et al. and Kim et al.

As evidenced by Yu et al., Cancer Stem Cells (CSCs) are a small subpopulation of cells within tumors with capabilities of self-renewal, differentiation, and tumorigenicity when transplanted into an animal host (see Abstract). Claim 1 recites cancer stem cells have a mitochondrial remodeling. Therefore naturally occurring cancer stem cells would be expected to have this characteristic. As evidenced by Kim et al., constant network-like remodeling establishes a mechanism for quality control of the mitochondrial population with important ramifications for the gain fitness of CSCs (page 5, second paragraph). Kim teaches numerous studies have revealed that hyper-activated oncogenic pathways act as potent signals to remodel the mitochondrial structure and metabolism (page 6, first paragraph). Therefore natural cancer stem cells exhibit mitochondrial remodeling. 
Claim 1 recites the claimed cancer stem cell is derived from cancer cells and induced after being cultured in a chronic glucose-deficient medium. As set forth in the rejection above, this is interpreted to be a product by process limitation. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process
The Instant Specification discloses the cells produced by the claimed method have “the characteristics of stem cells” ([0006] [0087]). The following is noted from the MPEP:
“[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ430, 433 (CCPA 1977).

There is sufficient evidence that the product disclosed by the reference is Applicants' product, and the burden is shifted to Applicants to distinguish the two. See In re Best, 195 USPQ 430 and Ex Parte Gray 10 USPQ 2d 1922, 1923.

Therefore naturally occurring cancer stem cells anticipate the cells recited in claim 1 (claim 1).

Claims 4-7 recite characteristics of the claimed cancer stem cells. The Instant Specification discloses the cells produced by the claimed method have “the characteristics of stem cells” ([0006] [0087]). Therefore naturally occurring cancer stem cells (stem cells) would be expected to have the same characteristics as the claimed cells. Therefore claims 4-7 are included in this rejection (claims 4-7).

Therefore Applicant’s Invention is anticipated as claimed.

Claims 1-2 and 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshii et al. (Low oxygen incubator and cancer stem cell concentration method using sugarless culture medium. JP2009296895A).

Yoshii et al. disclose a method for concentrating cancer stem cells ([0001]). Yoshii teaches “culturing a cancer cell population containing cancer stem cells in a medium substantially free of glucose under a hypoxic atmosphere, and isolating cancer stem cells from the culture” ([0006]). Therefore the art teaches cancer cells are cultured in a medium substantially free of glucose. This is interpreted to be a chronic glucose-deficient medium. Because Yoshii anticipates a cancer stem cell, and teaches culturing cancer cells in a medium interpreted to read on that which is claimed, the resulting cancer stem cell would be expected to have mitochondrial remodeling.

Under the principles of inherency, if a prior art method, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art method.  When the prior art method is the same as a method described in the specification for carrying out the claimed method, it can be assumed the method will inherently perform the claimed process.  See In re Best, 562 F. 2d, 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) and Ex parte Novitski, 26 USPQ 2d 1389 (Bd. Pat. App. & inter. 1993).  There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of the invention, but only that the subject matter is in fact inherent in the prior art reference. See Schering Corp. v. Geneva Pharm. Inc, 339 F.3d 1373, 1377, 67, USPQ2d 1664, 1668 (Fed. Cir. 2003).  See also Toro Co. v. Deere & Co. 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004).


Therefore claim 1 is anticipated (claim 1).

Yoshii teaches breast cancer cells can be used ([0012]). Therefore claim 2 is included in this rejection (claim 2).

Claims 4-7 recite characteristics of the claimed cancer stem cells. The Instant Specification discloses the cells produced by the claimed method have “the characteristics of stem cells” ([0006] [0087]). Therefore naturally occurring cancer stem cells would be expected to have the same characteristics as the claimed cells. As set forth above, Yoshii anticipates the claimed method. Under the principles of inherency, the cells produced by Yoshii would be expected to have the characteristics recited in claims 4-7. Therefore claims 4-7 are included in this rejection (claims 4-7).

Therefore Applicant’s Invention is anticipated as claimed.

			Conclusion	

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE MOSS whose telephone number is (571) 270-7439. The examiner can normally be reached on Monday-Friday, 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 270-8439.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

					

	/NATALIE M MOSS/           Examiner, Art Unit 1653